Robinson, J.
The defendant, by an information filed in'justice's court, was accused of the crime of assault and battery. To the charge thus made he entered a plea of not guilty, and also a plea of former' judgment of conviction. He was tried by jury, found guilty as charged in the information, and adjudged to pay afine of twenty dollars and costs. Prom that judgment he appealed to the district court, in which he was again tried, and convicted of the crime of assault, as stated. The ease is submitted in this court on a transcript of the record. This shows, with other portions of the record, the charge of the court to the jury, a motion in arrest of judgment, a motion for a new trial, and a skeleton bill of exceptions. The evidence on which the ease was determined is not contained in the transcript. All the grounds, but one, of the motions specified, were of such a character that the action of the court in overruling them cannot be reviewed, in the absence of the evidence. One of the grounds of the motion for a new trial was alleged error of the court in giving certain paragraphs of its charge tp the jury. We have examined the paragraphs to which objection is made, but do not find any error therein prejudicial to defendant. The charge does not submit to the jury the plea of a former conviction, but the bill of exceptions recites that the cause was tried on the information, and the plea of not guilty, and no objection to such trial is shown. Hence we conclude that the second plea was withdrawn or waived in the district court.
We find nothing in the record to justify a reversal of the judgment of the district court. It is therefore affirmed.